Supreme Court, New York County, rendered September 15, 1978, convicting defendant of criminal sale of a controlled substance in the second degree, a class A-2 felony, and sentencing him to a term of eight and one-third years to life, affirmed. In affirming we have not disturbed the sentence imposed, which was the maximum authorized sentence. Defendant may, if so advised, make an appropriate application for resentence pursuant to new section 60.09 (subd b, par [ii]) of the Penal Law. Concur—Kupferman, J. P., Birns, Fein and Sullivan, JJ.